EXHIBIT 10.29 - 121 INFLIGHT CATERING SERVICES AGREEMENT




MEMORANDUM OF UNDERSTANDING

THIS MEMORANDUM OF UNDERSTANDING, dated October 7, 2014 is between 121 INFLIGHT
CATERING LLC, a New York Limited Liability Company, with offices at 2 Dingle
Ridge Road, North Salem, NY 10560 ("121 INFLIGHT") and BALTIA AIR LINES, INC., a
New York Corporation, with offices at JFK lnt'l Airport, Building 151, Room 361,
Jamaica, NY 11430 ("BALTIA").

WHEREAS,121 INFLIGHT is in the business of providing in-flight catering to air
carriers;

WHEREAS, BALTIA is assessing its catering options and is interested in seeing
what 121 INFLIGHT has to offer;

WHEREAS, 121 INFLIGHT desires to provide its catering service to BALTIA and
BALTIA is interested to purchase catering service from 121 INFLIGHT under such
premise; and

WHEREAS, BALTIA and 121 INFLIGHT want to have only such business engagement that
is mutually gratifying.

NOW,THEREFORE, the parties to this Memorandum of Understanding agree as follows:



TERM AND TERMINATION

The parties understand and agree that this Memorandum of Understanding shall
serve as an introductory agreement for BALTIA and 121 INFLIGHT to test their
engagement. Provided BALTIA and 121 INFLIGHT have a mutually gratifying
experience, a more definitive agreement may be prepared. This agreement
commences on October 7, 2014 and will continue for one year, unless terminated
earlier by either party by service of a 20-day Notice to Terminate. Any such
termination on the part of BALTIA will not affect BALTIA's obligations to pay
for services already rendered in accordance with the terms of this Agreement.

HOURS OF OPERATION

121 INFLIGHT represents and agrees that its facilities are capable of operating
24 hours, seven days per week including holidays and that it is available to
accept orders and provide the agreed upon services.

PROVISION AND SCOPE OF SERVICE

While this agreement is in effect, 121 INFLIGHT will be the primary catering
provider to BALTIA for flights departing from JFK (passengers and crew).
However, BALTIA may at its discretion engage restaurant caterers to supplement
the service by 121 INFLIGHT (hereinafter referred to as a "Supplemental
Restaurant Caterer"), which may or may not be coordinated. In the event that a
Supplemental Restaurant Caterer requires that 121 INFLIGHT handle, transport,
service or place any food or other item in connection with inflight catering,
121 lnflight shall approve and accept said Supplemental Restaurant Caterer
provided that said Supplemental Restaurant Caterer:





Baltia -121 INFLIGHT, page# 1

--------------------------------------------------------------------------------



1. adheres to 121 INFLIGHT's standards for flight security, food safety and food
quality;

2. fully complies with any and all of the rules, regulations and requirements of
any governmental agency having jurisdiction over the inflight services provided;
and

3. holds 121 INFLIGHT harmless against any and all claims in connection with
flight security, food safety and quality, compliance with governmental rules,
regulations and requirements and all other claims in connection with the items
provided by said Supplemental Restaurant Caterer.

The service to be provided by 121 INFLIGHT hereunder shall include the handling,
transport, service or placement of any food or other item in connection with
inflight catering provided by said Supplemental Restaurant Caterer and 121
INFLIGHT shall charge for same in accordance with the terms set forth in
Addendum A annexed hereto.

In the event that BALTIA desires 121 INFLIGHT to provide a service or item
during the term hereof that is not currently set forth in Addendum A, 121
INFLIGHT will make a reasonable attempt to provide such service or item to
BALTIA at a competitive price.

121 INFLIGHT will attempt to satisfy increasing catering volume as BALTIA's
schedule increases.

121 INFLIGHT may not subcontract the service to its affiliates or other
first-class catering service provider, without an authorization from BALTIA.

During the term of this Agreement, 121 INFLIGHT may provide similar services to
another party, except that 121 INFLIGHT shall not provide to other parties those
unique service items that are commissioned specifically by BALTIA for its use,
nor can 121 INFLIGHT disclose to other parties the specifics of BALTIA's service
standards, or contacts of supplementing restaurants which BALTIA may engage, if
any.

PRICING

Pricing for service hereunder shall be in accordance with the pricing set forth
in Addendum A Annexed hereto. The parties may modify the pricing herein only by
mutual agreement.

FLIGHT CANCELLATION

In the event BALTIA cancels a scheduled flight, 121 INFLIGHT will not invoice
BALTIA for the catering service ordered for that flight provided BALTIA notifies
121 INFLIGHT in writing, by email or by personal delivery, of such cancellation
at least twelve (12) hours prior to the scheduled departure of the flight,.

PAYMENT

121 INFLIGHT shall invoice BALTIA immediately upon delivery provided herein.
BALTIA agrees to pay such invoices within fourteen (14) days of the original
date of said invoices. Unpaid invoices shall accrue interest at rate of 1.5% per
month from the due date and, should there be past due invoices, BALTIA agrees to
bear the costs of collection of unpaid invoices, including but not limited to
reasonable attorney's fees. BALTIA shall supply 121 INFLIGHT with a deposit paid
by either a check drawn on a New



Baltia -121 INFLIGHT, page# 2

--------------------------------------------------------------------------------



York State bank or by a domestic wire in the amount of FIFTEEN THOUSAND
(US$15,000.00) within two (2) weeks prior to the start of scheduled service
hereunder as security for payment by BALTIA in accordance with the terms herein.
BALTIA hereby agrees and authorizes 121 INFLIGHT to charge against such security
or any other security provided for herein or by any other agreement between the
parties without notice in the event BALTIA fails to pay any invoice or other
charge within the time period set forth herein. In the event that 121 INFLIGHT
charges against such security in accordance with the terms hereof then BALTIA
shall, within three (3) business days of notification by 121 INFLIGHT of such
charge, replenish such security so that, at all times during the term of this
Agreement, there shall be held by 121 INFLIGHT the deposit required hereinabove.

LINE ITEM DISPUTES

In the event BALTIA disputes any item on an invoice (the "Line Item
Discrepancy"). BALTIA will pay the balance of the invoice and notify 121
INFLIGHTin writing of such dispute within 10 days of the receipt of the invoice
and such written notice shall specifically identity the terms in dispute. A
failure by BALTIA to provide such written notice within 10 days of receipt of an
invoice will constitute a waiver of any Line Item Discrepancy with respect to
such invoice. The parties shall resolve any such Line Item Discrepancies
identified by BALTIA within 10 days of notification of discrepancy. In the event
such Line Item Discrepancies cannot be resolved within such time period, then
121 INFLIGHT reserves the right to do either or both of the following in its
sole discretion: a) immediately suspend services pursuant to this agreement;
and/or b) cancel this agreement by written notice given in accordance with
Paragraph 18 herein below. Nothing herein shall be deemed to limit the right of
12 INFLIGHT to utilize any and all other additional remedies provided by law to
satisfy any outstanding obligations hereunder.

REPORTS

121 INFLIGHT agrees to supply BALTIA with monthly reports of all catering
services supplied hereby no later than on the fifteenth day of the next month.
It is understood that monthly reports are for informational purposes only.

FOOD SAFETY AND QUALITY

121 INFLIGHT agrees to abide by and maintain the health, sanitation and food
requirements specified by any U.S. agency having jurisdiction over the service
provided herein. Upon report of a food borne incident,such as contamination or
illness,121 INFLIGHT's facility may be inspected by any independent entity
licenses to provide such inspections in the jurisdiction without notice. If the
root cause of food borne illness is found at the 121 INFLIGHT's facility, 121
INFLIGHT will pay costs for inspection. If root cause of food borne illness is
not found at 121 INFLIGHT's facility, BALTIA will pay the costs for any such
inspection. In addition,121 INFLIGHT agrees to self-disclose within 24 hours of
any and all service deviations or confirmed food-borne illnesses reported to 121
INFLIGHT for which 121 INFLIGHT might be responsible.

Under BALTIA's policy regarding food quality, Baltia requires that all
ingredients and production used to produce the foods and services herein be of
the highest and best quality. For example, only first cold pressed olive oil,
quality butter, quality fresh squeezed orange juice (non-reconstituted) and
other highest quality items shall be used in the provision of inflight services
hereunder. Upon demand,121 INFLIGHT will present the ingredient list to BALTIA
for approval. Baltia shall have the right to



Baltia -121 INFLIGHT, page# 3

--------------------------------------------------------------------------------



reject any ingredient used or proposed by 121 INFLIGHT and, in the event that
121 INFLIGHT fails or refuses to substitute same with an ingredient having the
quality required hereunder, BALTIA may cancel this Agreement in accordance with
its terms.

MENUS

121 INFLIGHT agrees to design and make available exclusively to BALTIA via
web-link, a passenger catering menu for use by BALTIA customers and/or crew
members within thirty days of a written request from BALTIA to do so. This menu
will be updated per mutual cooperation by 121 INFLIGHT.

FORCE MAJEURE

Neither party will be responsible for its failure to perform due to causes
beyond its reasonable control such as Acts of God,fire, theft, war, riot,
embargoes, union strike, or acts of civil or military authorities. If services
are to be delayed by Force Majeure events, then 121 INFLIGHT shall immediately
notify BALTIA in writing and BALTIA may either extend the time of performance or
terminate all or part of the uncompleted portion of services yet to be provided.

GOVERING LAW

This agreement will be governed by the laws of the State of New York. The
parties agree that the State of New York,County of New York shall be the venue
for any disputes herein.

INSURANCE

Without limiting any liabilities or any other obligations of 121 INFLIGHT, 121
INFLIGHT shall, without expense to BALTIA,maintain at all times during the term
of this agreement, with insurers of recognized reputation,responsibility and
having at least an A.M. Best rating of an A or better, Comprehensive General
Liability insurance against Third Party Bodily Injury or Property Damage,
including Products- Completed Operations Liability in an amount, the greater of
their current policy limit or not less than $1,000,00 Combined Single Limit each
occurrence and $1,000,000 in the General Aggregate with respect to the
Products/Completed Operations liability coverage. All insurance requirements
shall be evidenced by certificates of insurance, naming BALTIA and its officers,
directors, employees and agents as an Additional Insured. 121 INFLIGHT will
provide at least 30 days written notice of cancellation or changes adverse to
the interests of BALTIA (if available from Insurer.)

COMPLIANCE WITH LAWS AND RULES

121 INFLIGHT will comply with all U.S. federal, state, and local laws and
regulation governing the manufacture, transportation, import, export, and/or
sale of items and/or the performance of services in the course of this
Agreement.

INDEPENDENT CONTRACTOR

In performing service under this Agreement, 121 INFLIGHT (inclusive of
subcontractors) is an independent contractor and its personnel and other
representatives shall neither act as nor be agents or employees of BALTIA.



Baltia -121 INFLIGHT, page# 4

--------------------------------------------------------------------------------



MODIFICATION,WAIVER

No waiver of any breach hereof shall be held to be a waiver of any other or
subsequent breach. No modification of this agreement shall be valid unless
signed by the parties.

REMEDIES

In the event that either party seeks to enforce any provision of this agreement
as and against the other party or in the event of a dispute or default
hereunder, then that party shall notify the defaulting party of its breach and
provide a 10 day period in which to cure said default In the event the default
is not cured within the 10 day period, the defaulting party may be given
additional time If it has commenced and diligently pursues the cure. In the
event that said default is not cured,either party may commence an action. The
parties irrevocably consent to the jurisdiction of the courts of the State of
New York.

NOTICES

Notices will be directed as provided below and will be deemed to be duly given:
on the day of delivery if delivered by hand or 2 business days after being sent
by certified or registered mail (postage pre 0aid and return receipt requested)
or one (ll business day after being sent by overnight courier. Notices will be
send as follows:

If to BAlTIA AIRLINES, send notices to;

BALTIA AIR LINES,INC.
Building 151, Room 361
JFK International Airport
Jamaica, NY 11430


If to 121 INFLIGHT, send notices to:

121 INFLIGHT CATERING, LLC
Corporate Office
7 Juliano Drive
Oxford, CT 06878
Attn: Michele Savino, Managing Member


IN WITNESS WHEREOF, the parties have executed this Memorandum of Understanding
on the date first above written.



BALTIA AIR LINES, INC.


By: __/signed/__
IGOR DMITROWSKY
President
121 INFLIGHT CATERING LLC


By: ___ /signed/___
MICHELE SAVINO
Managing Member


Baltia -121 INFLIGHT, page# 5

--------------------------------------------------------------------------------